                                          2:21-mj-00016-JCF
                                           USA v. Santillan
                                        Honorable J. Clay Fuller

                       Minute Sheet for proceedings held In Open Court on 08/23/2021.


     TIME COURT COMMENCED: 1:20 P.M.
                                                         TAPE NUMBER: FTR
     TIME COURT CONCLUDED: 1:30 P.M.
                                                         USPO: Benjamin Heath
     TIME IN COURT: 00:10
                                                         DEPUTY CLERK: Christina Klimenko
     OFFICE LOCATION: Gainesville


DEFENDANT(S):        [1]Blas Santillan Present at proceedings
ATTORNEY(S)          Jennifer Keen representing USA
PRESENT:             ** AFPD Nicole Kaplan representing Blas Santillan
PROCEEDING
                     Bond Hearing; Initial Appearance;
CATEGORY:
PLEADINGS FILED IN
                     Financial Affidavit; Waiver of Removal Proceedings
COURT:
MINUTE TEXT:         Removal Initial Appearance held; AFPD Nicole Kaplan appointed; Deft. waives his
                     right to an identity hearing; Bond hearing held; Deft. released on an OR bond with
                     standard and special conditions of release; Deft. to appear for his initial appearance
                     in the District of Columbia on 8/30/21 at 1:00 p.m. via Zoom.
